Citation Nr: 1729387	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-24 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 20 percent for degenerative disc disease of the cervical spine, status post C5-6 and C6-7 diskectomy and fusion.

2. Entitlement to a rating higher than 10 percent for torn anterior cruciate ligament of the right knee with limitation of motion.

3. Entitlement to a rating higher than 20 percent for torn anterior cruciate ligament of the right knee with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision assigned a 20 percent rating from December 1, 2010 for degenerative disc disease of the cervical spine.  The decision also granted service connection for torn anterior cruciate ligament of the right knee with limitation of motion and increased the disability rating from 10 percent to 20 percent for torn anterior cruciate ligament of the right knee with instability.  The Veteran seeks higher evaluations for his service-connected disabilities.

The July 2011 rating decision also assigned a temporary 100 percent rating based on surgical or other treatment necessitating convalescence for the Veteran's cervical spine disability, effective October 21, 2010 until December 1, 2010.  The Veteran has not disagreed with that determination; accordingly, the Board will focus on whether a higher rating is warranted for the periods of time in which he was not in receipt of a total rating.

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file. 

The above-referenced issues were remanded for further development in January 2016.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. Prior to May 6, 2011, the Veteran's degenerative disc disease of the cervical spine, status post C5-6 and C6-7 diskectomy and fusion more nearly approximated limitation in flexion of 15 degrees or less. 

2. Prior to May 6, 2011, the Veteran's degenerative disc disease of the cervical spine, status post C5-6 and C6-7 diskectomy and fusion did not result in, or more nearly approximate, unfavorable ankylosis of the cervical spine or favorable ankylosis of the entire spine.

3. On and after May 6, 2011, the Veteran degenerative disc disease of the cervical spine, status post C5-6 and C6-7 diskectomy and fusion manifested with limitation in flexion to 20 degrees, guarding and muscle spasm of the cervical spine, and constant pain.

4. On and after May 6, 2011, the Veteran degenerative disc disease of the cervical spine, status post C5-6 and C6-7 diskectomy and fusion has not been manifested by: forward flexion that restricted to 15 degrees or less, even when accounting for pain on motion; favorable or unfavorable ankylosis of the entire cervical spine; or incapacitating episodes having a total duration of at least four weeks during a period of 12 months.

5. The Veteran's service-connected anterior cruciate ligament of the right knee is manifested by symptoms of pain, effusion, crepitus, episodes of locking, limitation of motion no worse than from 0 to 90 degrees, and "moderate" instability. 

6. The Veteran's service-connected anterior cruciate ligament of the right knee does not manifest with symptoms of severe instability.  


CONCLUSIONS OF LAW

1. For the period on appeal prior to May 6, 2011, the criteria for a 30 percent rating, but not a rating in excess of 30 percent, for the Veteran's degenerative disc disease of the cervical spine, status post C5-6 and C6-7 diskectomy and fusion were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2016).

2. For the period on appeal on and after May 6, 2011, the criteria for a rating in excess of 20 percent for the Veteran's degenerative disc disease of the cervical spine, status post C5-6 and C6-7 diskectomy and fusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, DC 5243 (2016).

3. The criteria for a 20 percent rating, but not in excess of 20 percent, for the Veteran's anterior cruciate ligament of the right knee, status post reconstruction with limitation of motion have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5258, 5003, 5010, 5259, 5260, 5261 (2016).

4. The criteria for a rating in excess of 20 percent rating for the Veteran's anterior cruciate ligament of the right knee, status post reconstruction with instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by letters sent to the Veteran in November and December 2010, prior to the July 2011 rating decision on appeal.  These letters advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The evidence of record includes service treatment records, service personnel records, VA and private medical records, lay statements submitted by the Veteran, and the reports of various VA examinations.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim, and has fully complied with the Board's remand in January 2016.  See Stegall, 11 Vet. App. at 271 (1998).  With regard to the January 2016 remand instruction that the examiner "further clarify whether there is ankylosis of the cervical spine," the Board finds that the examiner's finding that that the Veteran does not have ankylosis of the cervical spine at least "substantially complied" with Board's request.  Id.   

The Veteran was afforded VA examinations related to his increased rating claims in December 2010, May 2011, December 2014, and February 2016.  In relation to these examinations, the Veteran's claims file was reviewed and each examiner considered the Veteran's complaints and provides findings of a thorough physical examination, as well as, indications that any appropriate diagnostic tests were performed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's cervical disability or his right knee disability since his VA examinations in February 2016.  The Veteran has not reported receiving any recent treatment for his cervical spine disability or right knee disability that is not currently of record, and none of the medical records indicate an increase in either disability since the most recent VA examinations.  Thus, the Board concludes the examinations of record are adequate to address the Veteran's claims on appeal.  

As noted above, the Veteran also testified at a hearing before the Board in November 2015.  The hearing focused on the elements necessary to substantiate the Veteran's claims for an increased rating, and provided the Veteran with an opportunity to submit additional evidence and argument to substantiate his claim. See 38 C.F.R. 3.103 (c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014).  To the extent that there may be any deficiency of notice or assistance with regard to the Veteran's petition to reopen, there is no prejudice to the Veteran in proceeding with the decision on appeal given the fully favorable nature of the Board's decision.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis in the decisions below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Increased Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505.  Here, the Board finds that the Veteran's symptoms related to his right knee disability have not significantly changed throughout the appeal period and that a uniform disability rating is warranted.  Id.  With regard to the Veteran's cervical disability, the evidence indicates that the Veteran's cervical condition changes significantly between the start of the appeal period and his VA examination in May 2011; therefore, staged ratings have been assigned to reflect these changes.  

Increased Rating for a Cervical Disability

In November 2010, the Veteran filed a claim for an increased rating for his neck disability due to undergoing fusion surgery on C5-6 and C6-7.  After the Veteran's temporary 100 percent rating based on surgical or other treatment necessitating convalescence ended on December 1, 2010, a 20 percent rating was assigned for the Veteran's cervical disability.  The Veteran has argued that a rating in excess of 20 percent is warranted.   

At the outset, the Board notes that a November 2006 rating decision discontinued an evaluation for C7-T1 degenerative joint disease with C8 sensory radiculopathy and assigned separate ratings for cervical spine degenerative disc disease (20 percent) and left upper extremity radiculopathy (30 percent), effective January 6, 2006.  In September 2011, a rating decision granted a separate disability rating for C7, C8 radiculopathy of the right upper extremity, effective November 2, 2010.  The 30 percent evaluation for moderate left upper extremity radiculopathy was continued.  The Veteran did not express disagreement with the separately assigned ratings for radiculopathy or the September 2011 rating decision.  The separate ratings for radiculopathy of the Veteran's upper extremities are not currently on appeal, and as such, the Board has limited its consideration accordingly.

Upon review of the evidence of record, the Board finds that a rating of 30 percent is warranted for the Veteran's cervical spine disability for the period prior to May 6, 2011.  On and after May 6, 2011, the evidence indicates that a rating in excess of 20 percent is not warranted.

The Veteran's service-connected degenerative disc disease of the cervical spine, status post C5-6 and C6-7 diskectomy and fusion is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes). 

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating for a cervical spine disability is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)).

The notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The combined normal range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The rating criteria for IVDS based on incapacitating episodes provides for a 40 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  38 C.F.R. § 4.71a (2016).

Subsequent to the Veteran's October 2010 surgery, the Veteran underwent a VA examination in December 2010.  At that time, the examiner noted that the Veteran had been hospitalized and underwent surgical anterior cervical diskectomy and fusion on October 21.  The examiner stated that the Veteran was currently immobilized in a cervical collar full-time and will be immobilized in the cervical collar until at least January 6 and his next appointment with his spine surgeon.  The Veteran reported significant cervical pain and continuing radiating symptoms.  He reported stiffness from prolonged immobilization.  The Veteran reported that he works for a cell phone company on towers and that he recently returned to work on light duty after medical leave.  He stated that his neck causes problems at work, but that he has not missed any days since returning to work.  On examination, the examiner stated that the cervical collar prevented cervical range of motion from being obtained due to potential damaging of recent cervical fusion.  

On May 6, 2011, the Veteran's cervical condition was evaluated again by a VA examiner.  The examiner noted that the Veteran's neck pain has improved since his prior VA examination.  The Veteran reported symptoms of fatigue, decreased motion, stiffness, weakness, spams, and spine pain.  He reported constant deep pain in his neck, especially the lower parts of his neck.  No incapacitating episodes were noted.  The examiner stated that the Veteran had partial cervical ankylosis in a neutral position.  The Veteran was noted to have flexion of his neck to 45 degrees without objective evidence of pain on motion.  The examiner noted that the Veteran's condition had caused increased absenteeism at work and that he was having difficulty performing his duties such as lifting and carrying at work.  The Veteran's condition was noted to have a moderate effect on his ability to perform chores at home, exercise, and engage in recreation.  

In March 2013, the Veteran sought treatment after awaking with the feeling of a "significant pop" in the top part of his neck.  At that point, he became significantly dizzy.  He also reported intermittent dizziness since the episode.  An assessment was made of headache, neck pain, and vertigo with dizziness.  Later that month, the physician indicated a referral to an ENT doctor and recommended the patient discuss his recent vertigo and neck complaints with his neurosurgeon,. S. R, M.D.  

The Veteran visited S.R, M.D. on March 26, 2013.  The neurosurgeon noted the Veteran's reports of a "sensation of a pop in his neck" and subsequent symptoms of vertigo, nausea, and vomiting.  The neurosurgeon stated that he reviewed a cervical spine CT from March 2, 2013 that showed his C5-6 and C6-7 bone grafts in good positon.  He also reviewed a CT angiogram of the neck that showed no significant abnormalities.  The neurosurgeon concluded that the Veteran "probably has benign positional vertigo."

In May 2013, the Veteran saw G.B., M.D., a neurologist, upon referral from S.R., M.D.  The neurologist noted that the vertigo from March 2013 was most likely benign positional paroxysmal vertigo.  The neurologist further noted that the episode of spinning/lightheadedness with position change that started after surgery in the neck region is hard to explain as the Veteran has normal CTA of the major vessels.  The neurologist noted that vertebral insufficiency was a "possibility" but the patient had no focal signs or focal abnormality on exam.  

In June 2013, the Veteran returned to see G.B., M.D. for a follow up.  The Veteran reported that his symptoms had improved since using a wedge when lying down.  His symptoms were noted to appear less frequently and less intense.  He denied any headaches, nausea, or vomiting.  

In December 2014, the Veteran underwent another VA examination regarding his cervical disability.  The Veteran reported symptoms of dizziness when he tilts his head back, which were affecting his work.  "I have to check the towers at work."  The Veteran stated that when he tilts his head back "the vertebrae [in his neck] slips back and pinches the vertebral artery."  He reported constant neck pain, especially when I am leaning or starting at the computer for an extended period.  Range of motion of the cervical spine indicated flexion from 0 to 45 degrees and extension from 0 to 30 degrees.  No ankylosis of the cervical spine was reported. 

In November 2015, the Veteran reported that his neck condition was causing him blackouts or near blackouts during work.  "For work, I have to look up and see if there is anything on the tower that might be causing interference or a safety hazard... I have to physically lean back instead of just tilting my head back.  More often it is near blackouts.  I've had two total blackouts, but near blackouts, more often than not, are weekly."  He reported similar symptoms if he is kneeling and lifts his head up.  

In February 2016, the Veteran underwent another VA examination.  The Veteran reported that a private neuropathologist had indicated that he had vertebral artery compression syndrome, which was resulting in lightheadedness and near fainting when posterior flexing the cervical spine.  This condition was noted to restrict the Veteran's ability to look upwards in his present employment maintaining cell phone towers.   The examiner stated that the Veteran had forward flexion of the cervical from 0 to 20 degrees without pain.  No ankylosis of the cervical spine was reported. 

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that a rating of 30 percent is warranted for the period on appeal prior to May 6, 2011, and that a rating in excess of 20 percent is not warranted, thereafter.  

As noted in the Veteran's December 2010 VA examination, the Veteran was prescribed a cervical collar full-time and his neck was immobilized in the cervical collar until at least January 6 when his condition would be reviewed by a physician.  The Board finds that his cervical spine limitation of motion during this period more nearly approximated range of motion to 15 degrees or less due to the complete immobilization of his neck during this period.  The evidence of record is unclear when the Veteran's cervical collar was removed; however, the evidence of record does not provide evidence of range of motion beyond 15 degrees until the May 2011 examination.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran and finds that a rating of 30 percent for degenerative disc disease cervical spine, status post C5-6 and C6-7 diskectomy and fusion is warranted for the period prior to May 6, 2011.  

The evidence does not support a rating in excess of 30 percent for the period prior to May 6, 2011.  The Veteran's cervical spine was noted during this period to be fixed in a neutral position.  As unfavorable ankylosis requires fixation in flexion or extension, fixation in a neutral position would not more nearly approximate unfavorable ankylosis of the cervical spine.  The Veteran also reported that he had recently returned to work, and there is no indication that the Veteran was prescribed bed rest for any period of time, much less at least four weeks, after his 100 percent rating based upon convalescence had ended.  Accordingly, the Board finds that a rating of 30 percent, but not in excess of 30 percent, is warranted for degenerative disc disease cervical spine for the period on appeal prior to May 6, 2011.  

On and after May 6, 2011, the Board finds that a rating in excess of 20 percent for degenerative disc disease cervical spine is not warranted.  After May 6, 2011, the Veteran's disability picture due to his cervical spine disability does not more closely approximate the criteria for a higher 30 percent rating under Diagnostic Code 5237, as the evidence as a whole does not show forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  The least forward flexion of the cervical spine that has been recorded during the appeal period is from 0 to 20 degrees, even considering evidence of pain on motion.  The Board notes that this range of motion clearly falls within the greater than 15 degrees and no greater than 30 degrees described by the rating criteria for a 20 percent disability rating.  Further, despite the evidence indicating partial ankylosis of the cervical spine, none of the evidence of record more nearly approximates ankylosis of the entire cervical spine during this period.  The cervical vertebrae are the upper seven vertebrae, constituting the skeleton of the neck. Symbols C1 through C7. See Dorland's Illustrated Medical Dictionary, 2050 (32nd ed. 2012).  The evidence of record indicates that the Veteran had a fusion of the C5-6, and C6-7 vertebrae that resulted in at least partial ankylosis of the cervical spine per the May 2011 VA examiner.  This segment, however, at most represents less than half the cervical spinal column, and therefore does not nearly approximates ankylosis of the entire cervical spine as required under the rating schedule for a 30 percent rating.  

The Board has also considered whether a higher rating is warranted via application of Diagnostic Code 5243, concerning IVDS. However, the evidence as a whole contained in the record at the time of the reduction does not establish incapacitating episodes, as defined by Note (1) to Diagnostic Code 5243.  None of the evidence of record has indicated that the Veteran has been prescribed periods of bed rest during this period, and a higher rating is not warranted under this code.

As noted above, the Veteran's neurologic manifestations of right upper extremity radiculopathy and left upper extremity radiculopathy associated with his cervical spine disability have been assigned separate ratings, which were not appealed and are not before the Board at this time.  

To the extent that the Veteran would argue a separate rating is warranted from his symptoms of lightheadedness and near fainting with posterior flexing the cervical spine, the Board notes that the Veteran is already in receipt of a separately assigned 30 percent rating for vertigo.  The Board finds that any separate rating assigned for symptoms of lightheadedness and near fainting as a result of vertebral artery compression syndrome would result in impermissible pyramiding as the Veteran's 30 percent rating for vertigo already contemplates his symptoms of lightheadedness and near fainting.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).  Further, records from S.R., M.D. and G.B., M.D. in 2013 indicate that these symptoms are more likely the result of vertigo than vertebral artery compression syndrome. Accordingly, the Board finds that a separate rating based upon vertebral artery compression syndrome is not appropriate as it would constitute pyramiding with the Veteran's current rating assigned for vertigo.  38 C.F.R. § 4.14 (2016).    

There are no additional described neurologic manifestations that would warrant a compensable rating if evaluated separately.  Thus, the Board finds that additional separate neurological ratings are not warranted.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

While the Veteran has reported subjective complaints including constant pain, the objective medical findings on examination are of greater probative value than his allegations regarding the severity of his cervical spine disability.  The 20 percent rating already in effect makes provision for his pain, and the other relevant factors in rating his disability, including the measurement of his range of motion, whether he has associated neurological manifestations, etc., are based on objective testing and the results.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's degenerative disc disease cervical spine, including his pain, limitation of motion, partial ankylosis, are contemplated by the applicable rating criteria. The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that a rating of 30 percent, but not in excess of 30 percent, is warranted for the Veteran's cervical spine disability for the period prior to May 6, 2011.  On and after May 6, 2011, the evidence indicates that a rating in excess of 20 percent is not warranted.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent prior to May 6, 2011 and in excess of 20 percent, thereafter, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Right Knee Disability

The Veteran is service-connected for a torn anterior cruciate ligament of the right knee with limitation of motion, rated as 10 percent disabling, and instability of the right knee, separately rated as 20 percent disabling.  The Veteran contends that this disability is more severe than is reflected in the 10 percent and 20 percent ratings that are currently assigned.  

In August 2011, the Veteran reported that his 20 percent rating for instability was insufficient because his knee is "severely unstable." At his Board hearing in November 2015, the Veteran reported that it is difficult for him to use stairs due to his instability.  "I probably can do two levels and then stop, two levels and stop.  I pay for it.  I end up having to ice the knee.  It's clicking and popping.  It's very unstable."  The Veteran stated that his condition has caused him to fall, including at work.  He stated that the back of his knee has a lot of inflammation and there is "no stability there."  He stated that these symptoms resulted in him adding step bars to his truck.

DC 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Knee instability is rated under DC 5257.  Under this diagnostic code, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate and a maximum 30 percent when severe. 38 C.F.R. § 4.71a, DC 5257.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in Diagnostic Code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board accordingly will consider whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Upon review of the evidence, the Board finds that the Diagnostic Code 5258 is more appropriate than the Veteran's rating for limitation of motion based upon the history of the Veteran's medical condition and his current symptoms.  Under DC 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  Semilunar cartilage is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee. The meniscus is a crescent-shaped wedge of fibrocartilage.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 32nd ed., 1134, 1690.  The evidence indicates that the Veteran has a chronically torn anterior cruciate ligament of the right knee and history of a torn meniscus.  

In November 2010, the Veteran underwent an evaluation of his service-connected right knee disability.  The examiner noted that the Veteran underwent a right knee anterior cruciate ligament reconstruction in 1995.  This subsequently failed and he underwent a revision in 2000. He suffered a re-injury a few years later, and he has subsequently had progressive and worsening problems.  The Veteran reported current symptoms of constant right knee pain and stiffness. He reports "significant instability" especially with any "cutting" movements.  He reports frequent flare-ups with increased bending activity, increased weightbearing, or any type of cutting activity.  During a flare-up, the Veteran reported increased pain and instability.  The flare-ups were noted to be relieved with time and rest.  The Veteran reported that he constantly wore an ACL brace as his job inspecting towers for a cell phone company required that he frequently get in and out of trucks.  He did not report any significant limitations with activities of daily living due to the right knee, but he stated that he cannot run or perform any strenuous exercises due to his condition.

On physical examination, no functional limitations on standing or walking were noted.  Active flexion of the right knee was found to be to 130 degrees with pain at 130 degrees.  Active extension of the right knee was found to be to 0 degrees with pain at 0 degrees.  On ligamentous testing, the examiner noted deficiency of the ACL with a positive anterior drawer and Lachman's test.  "Moderate" anterior knee instability was reported by the examiner.

On May 23, 2011, the Veteran was seen to establish care at the Gainesville VAMC.  The Veteran reported that he tore his ACL and meniscus in boot camp.  He requested a knee brace because his previous brace was no longer working well.  He reported symptoms of swelling "on and off."  He also reported that his right knee pops, locks up, and will give way and cause him to fall.  X-ray findings indicated a previous ACL repair without evidence of fracture or dislocation.  Degenerative arthritis of the right knee was reported.  

On February 9, 2012, the Veteran was seen at the Orthopedic Surgery Clinic at the Gainesville VAMC.  Right knee flexion was noted from 0 to 115 degrees with grinding.  All three compartments were noted to be tender.  Mild instability was reported.  X-rays demonstrated moderate to severe degenerative joint disease.  An MRI was noted to revealed same thing with partial tear of the ACL.

In December 2014, the Veteran underwent another VA examination regarding his right knee disability.  Flexion of the right knee was found to be to 125 degrees.   Extension was from 125 degrees to 0 degrees.  The examiner noted a history of recurrent effusion and reports of occasional swelling after increased use.  The examiner indicated that joint stability testing was performed and no significant laxity was appreciated.

In February 2016, the Veteran was seen by A.R., M.D., regarding his right knee problems.  The physician noted that the Veteran's job requires him to do a lot of squatting, kneeling and climbing, which bother his knee.  On examination, the physician noted that knee was stable to varus and valgus stress testing.  Posterior drawer testing was also stable.  Anterior draw testing indicated (1+) instability.

In February 2016, the Veteran underwent another VA examination regarding his right knee disability.  The examiner reported flexion from 0 to 90 degrees, and extension from 90 to 0.  Joint stability testing was performed and instability was shown. The examiner noted that instability was judged on a scale that included: normal, 1+ (0-5 millimeters), 2+ (5-10 millimeters), and 3+ (10-15 millimeters).  The examiner reported anterior instability of 1+, posterior instability of 1+, medial instability of 2+, and lateral instability of 2+.  The examiner also noted that the Veteran has a meniscal tear that results in symptoms of frequent episodes of locking, and pain. 

The Board finds that throughout the appeal period the Veteran's right knee disability with regard to limitation of motion is more closely approximated by symptoms contemplated by DC 5258 than limitation of flexion (DC 5260).  The Board finds that the Veteran's condition, particularly after increased use, manifests with symptoms that include: swelling, inflammation, pockets of fluid in and around the knee, locking, crepitus, and associated pain.  The Board finds probative the statements of the Veteran regarding swelling after increased use and his reports of "locking" and pain.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is competent to report symptoms of periodic swelling of his right knee and recurrent sensations of "locking" of the knee.  Further, the findings of the December 2014 and February 2016 examiners that noted recurrent effusion and a history of locking and pain of the right knee.  Based upon these symptoms and the Veteran's history of ACL reconstruction and a torn meniscus, the Board finds that the Veteran's condition more nearly approximates the symptoms contemplated by DC 5258.  

With regard to the Veteran's separate 20 percent rating for right knee instability, the Board finds that a rating in excess of 20 percent for right knee instability is not warranted during the period on appeal.  Diagnostic Code 5257 (instability or recurrent subluxation) assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71 (a).  The Board notes that the rating schedule does not define the terms "slight," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2016).  Despite the Veteran's reports of "severe" instability of his right knee, the competent evidence of record does not support a finding of more than "moderate" instability of the right knee.  The Board finds probative the findings of the November 2010 and February 2016 VA examiner who indicated findings consistent with "moderate" instability of the right knee.  The Board notes that both the Veteran's private physician A.R., M.D and the February 2016 VA examiner did not find instability in excess of 2+ (5-10 millimeters) on joint stability testing.  (The private examiner only indicated 1+ instability.)  

In the Veteran's September 2012 VA Form 9, he stated that the February 9, 2012 orthopedic examination results were not considered in his claim for a higher rating for instability.  The Board, however, notes that the February 9, 2012 physician reported "mild" instability of the right knee, while noting "severe" degenerative joint disease of the right knee.  The evidence indicates that the severity of the degenerative joint disease of the Veteran's knee does not necessarily reflect the severity of each symptom of his condition, including his resulting instability of his right knee.  

Additionally, the Veteran's statements of regarding his condition also do not reflect "severe" instability of the right knee.  While the Veteran has reported falls and giving way due to his right knee condition, the Veteran did not report a history of frequent falls due to his knee when asked in his 2015 Board hearing.  The Veteran indicated only one fall that he could recall during work that he indicated may have also been related to his separately evaluated vertigo.  Also, despite the Veteran's complaints of "severe" right knee instability, his only assistive device he has been prescribed is a right knee brace, rather than a cane or a walker.  

While the Board concedes that the Veteran's right knee instability may frequently cause him difficulties both with activities of daily living and with his occupation working with cell phone towers, the evidence does not support that his condition causes "severe" right knee instability, and a rating in excess of 20 percent for right knee instability must be denied.   

The Board finds that higher and other separate ratings for the Veteran's right knee disability are not warranted during the appeal period.  Under the rating schedule, a higher rating is not available under either DC 5259 or DC 5003.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2016).  DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), a maximum evaluation of 20 percent is available with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5003 (2016).  As neither of these diagnostic codes affords a rating in excess of 20 percent, a higher rating cannot be granted under either of these diagnostic codes.  

Higher ratings are also not warranted based upon DCs 5256, 5260, and 5261.  DC 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent. 38 C.F.R. § 4.71a, DC 5256 (2016).  DC 5260, limitation of flexion of the leg, provides a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2016).  DC 5261, limitation of extension, of the leg provides a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The evidence does not demonstrate that the Veteran has had symptoms that would warrant a rating in excess of 20 percent under any of these diagnostic codes.  The evidence does not support ankylosis of the right knee, flexion limited to 15 degrees or less, or extension limited to 20 degrees or more.  The Veteran has not reported or demonstrated symptoms of ankylosis of the right knee during any of his VA examinations of record.  Further, he has not reported or demonstrated symptoms of limitation of extension of the right knee.  While the Veteran has demonstrated symptoms of limitation of flexion, these symptoms have not limited the Veteran to less than 90 degrees of flexion, which at most would warrant a 10 percent rating.  Accordingly, a higher rating is not warranted under these diagnostic codes.  

The Board also finds that separate ratings are not warranted under DCs 5003, 5260, or 5261.  First, the Board finds that a separate rating under 5261 (limitation of extension of the right knee) is not warranted as the evidence does not indicate that the Veteran's right knee condition is manifested by symptoms of limitation of extension.  None of the Veteran's VA examinations (or his treatment records) has indicated that the Veteran suffers from limitation of extension; accordingly, assignment of a separate rating for these symptoms is not warranted.  

Additionally, while the evidence establishes that the Veteran has arthritis of the right knee and limitation of flexion of the right knee, the Board finds that separate ratings for these symptoms would constitute impermissible pyramiding with his assigned rating under DC 5258.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  DCs 5258 and 5260 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of DC 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of DC 5260, such limitation of motion is encompassed by the limitation of flexion, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  If the Board were to grant separate ratings under both DCs 5258 and 5260, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding. 38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both DCs 5258 and 5260 for the painful limitation of motion (limitation of flexion), associated with his right knee disability.  Similarly, as DC 5003 specifically states that its rating criteria contemplates the limitation of motion of the specific joint, it also would constitute impermissible pyramiding.  Id.   

In sum, for the entire period of appeal, a rating of 20 percent, but not in excess of 20 percent, is warranted under Diagnostic Code 5258 given the findings of frequent episodes of "locking," pain, and effusion into the joint.  Also, based upon the Veteran's symptoms of "moderate" instability, a rating in excess of 20 percent is not warranted for the Veteran's separately evaluated instability of the right knee under  Diagnostic Code 5257.

The Board has also considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's right knee disability (primarily instability, pain, locking, swelling, effusion and limitation of motion) are contemplated by the applicable rating criteria.  Higher ratings are possible under other Diagnostic Codes, but the required symptoms for such ratings have not been shown.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The effects of the Veteran's right knee disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).












ORDER

For the period on appeal prior to May 6, 2011, an increased 30 percent rating for degenerative disc disease of the cervical spine, status post C5-6 and C6-7 diskectomy and fusion is granted.  

For the period on appeal on and after May 6, 2011, an increased 30 percent rating for degenerative disc disease of the cervical spine, status post C5-6 and C6-7 diskectomy and fusion is denied. 

Throughout the rating period on appeal, a 20 percent rating for the Veteran's anterior cruciate ligament of the right knee, status post reconstruction with limitation of motion is granted.  

Throughout the rating period on appeal, a separate rating in excess of 20 percent rating for the Veteran's anterior cruciate ligament of the right knee, status post reconstruction with instability is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


